Citation Nr: 1209893	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-36 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1955 to June 1959.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2007 rating decision of a special processing unit ("Tiger Team") at the RO in Cleveland, Ohio.  Since, however, the Veteran is a resident of Alabama, the local RO in Montgomery, which has jurisdiction over his claim, certified his appeal to the Board.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is as likely as not the Veteran developed bilateral hearing loss as a result of acoustic trauma during his military service, based on probative medical and other competent evidence of record establishing this cause-and-effect correlation.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss was incurred during his active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  That is to say, even if for the sake of argument there has not been this compliance, it ultimately is inconsequential and therefore would amount, at most, to nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the U. S. Supreme Court made clear that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of establishing there is a VCAA notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance.

II.  Analysis

The Veteran contends he has hearing loss in both ears, so bilaterally, from repeated exposure to loud noise during his service aboard ships in the Navy.  He points out that he worked as a diesel mechanic around loud machinery in Pearl Harbor from 1955 to 1957, and that from 1957 to 1959 he served aboard the USS Yorktown.  While aboard that ship, he worked as an air conditioning/refrigeration mechanic, working mainly on compressors, below decks in an enclosed area, where it was extremely noisy.  In several written statements in support of his claim, he said his hearing loss incepted in service and has persisted since.

The Veteran's DD Form 214 confirms his military occupational specialty (MOS) was refrigeration mechanic, and that he served aboard the USS Yorktown.

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Organic diseases of the nervous system, such as sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


But for service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation or even during the one-year presumptive period after, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385 ), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159. 

Here, there is no disputing the Veteran has hearing loss and, indeed, sufficient hearing loss according to 38 C.F.R. § 3.385 to be considered a ratable disability by VA standards.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim).  His February 2007 VA audiological examination for compensation purposes resulted in a diagnosis of bilateral sensorineural hearing loss.  And as also indicated by the results of his private audiological evaluation in October 2005, the hearing loss levels were sufficiently severe to meet the definition of current bilateral hearing loss disability under VA guidelines.  38 C.F.R. § 3.385; see also Hensley.

So resolution of his appeal, instead, turns on whether this bilateral hearing loss disability is attributable to his military service - and, in particular, to the type of noise exposure and consequent injury, i.e., acoustic trauma, he says he sustained.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There is evidence for and against the claim on this determinative issue of causation, that is, the etiology of the hearing loss.

The Veteran's service treatment records (STRs), including his entrance and separation examinations, are unremarkable for complaints of noise-related injury to his ears or treatment or a diagnosis of hearing loss.  The only audiological testing done in service was whispered voice tests, which were 15/15 bilaterally during both his entrance and separation examinations, so entirely normal.  Obviously, however, those tests did not involve the level of sophistication now available in the way of a far more comprehensive audiogram.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs, etc).  In other words, the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, although this may factor into the Board's decision of whether the evidence is ultimately probative.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  But see, too, Forshey v . Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

This particular Veteran served during peacetime, not wartime, so the acoustic trauma he claims to have sustained during his service did not occur in combat.  Moreover, his STRs appear to be complete in relevant part, in turn meaning it is acceptable for the Board to have expectation of some complaint, treatment or diagnosis regarding his hearing acuity while in service, which, again there was not.  So this is evidence tending to go against the notion that his hearing loss incepted in service.  This is not a preclusion to granting service connection, however, because even disorders initially diagnosed after service may be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  See 38 C.F.R. § 3.303(d).

Throughout this appeal, the Veteran has consistently proclaimed that his hearing loss began in service.  He is certainly competent to say he began having difficulty hearing while in service since this is within the realm of lay experience.  38 C.F.R. § 3.159(a)(2).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken arm or separated shoulder, varicose veins, pes planus (flat feet), tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be demonstrated by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record (both medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

During his February 2007 VA compensation examination, the Veteran reported that he had experienced diminished hearing acuity since 1958 or 1959, so since service, and that he had military noise exposure from heating and cooling units aboard ship without the use of hearing protection.  He also reported occasional exposure to aircraft noise while on the deck of the aircraft carrier.  His post-service occupations were truck driver for three months without hearing protection, working in a tube plant for four years without hearing protection, working in a car and rubber company for four years without hearing protection, and working as an ironworker for 27 years.  He said he had first used hearing protection in approximately 1980.  His recreational activities included hunting, lawn care, and woodworking, and he sometimes used hearing protection during these activities.

Regarding etiology, that February 2007 VA compensation examiner said he could not provide a nexus opinion as to the origin of the Veteran's hearing loss without resorting to speculation.  He noted there were no audiometric tests performed during the Veteran's service, and that the Veteran reported both military noise exposure and noise exposure during his entire civilian occupation and recreational activities.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

The report of an October 2005 private audiological examination by P.G.N., M.A., reflects that the Veteran indicated he had served on an aircraft carrier for four years as a mechanic, and that his hearing acuity began to decrease then and had continued to since.  He was also an iron worker at TVA for 27-plus years.  He reported that he had two brothers who had hearing loss due to noise exposure from military service.  This private audiologist diagnosed profound sensorineural high frequency hearing loss in both ears.  She noted the Veteran reported that his hearing was already decreased when he began working at TVA and, therefore, his contour is in keeping with noise exposure and most likely was started in military service.

Another private audiological evaluation from P.G.N., M.A., also is of record, dated in May 2006.  This other medical record, however, appears to concern another person (perhaps the Veteran's brother or another relative), as the middle initial of the patient is not the same as the Veteran's, the social security number and birth date also are not the Veteran's, and the audiometric results appear better than his.  Moreover, it was noted the patient had served for three years in the Army in World War II; the Veteran, instead, served in the Navy during peacetime.

Still, based on a review of all of the relevant evidence of record, the Board finds that the Veteran's history, asserting hearing loss dating back to his service, to be accurate, facially plausible, and consistent with the overall record.  And when, as here, lay evidence is both competent and credible, it is probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 


With respect to the February 2007 VA examiner's noncommittal opinion, an etiological opinion has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  And here, as mentioned, this VA compensation examiner did not rule out the possibility that the Veteran's bilateral hearing loss incepted in service or is attributable to noise exposure during his military service. 

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current 

medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. 

From the tone of the VA compensation examiner's statements, there is little-to-no likelihood he would be able to provide more definitive comment on etiology even if given additional opportunity.  So the Board is left with the private examiner's statement, which is clearly supportive of the claim inasmuch as it etiologically links the Veteran's hearing loss to the noise exposure in service, rather than to other unrelated factors or any additional noise exposure the Veteran may have had since service, including during his 27-plus years of employment with TVA.

This commenting private audiologist offered a positive opinion supporting the etiology of the Veteran's bilateral hearing loss as dating back to his service, based upon his reported history, while also acknowledging his post-service noise exposure.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Here, for the reasons and bases already discussed, the Board has found the Veteran's lay testimony regarding his acoustic trauma in service and diminished hearing acuity since to be credible.  Thus, this bolsters the foundation and resultant probative value of P.G.N.'s medical opinion statement.


For these reasons and bases, the medical and lay evidence concerning the determinative issue of whether the Veteran's bilateral hearing loss is related to noise exposure coincident with his military service is at least in relative equipoise, i.e., about evenly balanced for and against his claim.  Consequently, resolving all reasonable doubt in his favor concerning the origin of his hearing loss, the Board finds that service connection is warranted for this disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance, at the very least, it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

The claim for service connection for bilateral hearing loss is granted.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


